United States Court of Appeals
                      For the First Circuit


Nos. 09-1555
     09-1556
     09-2349

                INTERNATIONAL FLOOR CRAFTS, INC.,

               Plaintiff, Appellee/Cross-Appellant,

                                v.

                          JANE DZIEMIT,

               Defendant, Appellant/Cross-Appellee,

     DAVID W. ADAMS; TYRONE WILLIAMS; KEVIN BRITTO; RONALD E.
  MITCHELL, Individually and d/b/a Mansfield Rug Company, a/k/a
     Mansfield Rug Department, a/k/a Remco; MICHAEL E. BROWN,
   Individually and d/b/a Dalton Padding, d/b/a Empire Weavers;
AGATHA ESPOSITO; DONALD SHOOP; CHINESE CARPET CENTER, INC., d/b/a
      CCC International; JOHN D. SUN; DAVID D. SUN; PAUL SUN,

                           Defendants.


                           ERRATA SHEET


     The opinion of this Court issued on April 21, 2011, is amended
as follows:

     On page 13, line 11, the phrase "of which $5000 was meant to
cover appellate fees" should be deleted and replaced with: "of
which a portion was meant to cover appellate fees."